

Exhibit 10.2




PERFORMANCE-BASED RETENTION AWARD AGREEMENT


This Performance-Based Retention Award Agreement (the "Agreement") has been made
as of _______________, (the "Date of Grant") between Duke Energy Corporation, a
Delaware corporation, with its principal offices in Charlotte, North Carolina
(the "Corporation"), and _______________ (the "Grantee").
RECITALS
Under the Duke Energy Corporation 2015 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the "Plan"), the Compensation Committee of the
Board of Directors of the Corporation (the "Committee"), or its delegate, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the "Award") and the
“Restricted Stock Units” and tandem Dividend Equivalents that are subject
hereto. The applicable provisions of the Plan are incorporated in this Agreement
by reference, including the definitions of terms contained in the Plan (unless
such terms are otherwise defined herein).
AWARD
In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:
Section 1.    Number and Nature of Restricted Stock Units and Tandem Dividend
Equivalents.  The number of Restricted Stock Units and the number of tandem
Dividend Equivalents subject to this Award are each
__________________________________. Each Restricted Stock Unit, upon becoming
vested, represents a right to receive payment in the form of one (1) share of
Common Stock. Each tandem Dividend Equivalent represents a right to receive a
cash payment equivalent in amount to the aggregate cash dividends declared and
paid on one (1) share of Common Stock for the period beginning on the Date of
Grant and ending on the date the vested Restricted Stock Units are paid and
before the Dividend Equivalent expires. Restricted Stock Units and Dividend
Equivalents are used solely as units of measurement and are not shares of Common
Stock, and the Grantee is not, and has no rights as, a shareholder of the
Corporation by virtue of this Award.
Section 2.    Vesting of Restricted Stock Units.  The Restricted Stock Units
subject to this Award, and not previously forfeited, shall vest, as follows:
(a)If the Grantee remains continuously employed by the Corporation, including
Subsidiaries, through the _________ anniversary of the Date of Grant (the
"Vesting Date"), and if the Committee determines that the Performance Goal (as
defined below) has been met during the period from _____________ to
______________ (the “Performance Period”), provided that such determination
shall be made no later than _____________, the Restricted Stock Units shall
become vested. If the Performance Goal is not met, the Restricted Stock Units
shall be forfeited. The Performance Goal that shall apply to all Restricted
Stock Units subject to this Award shall be based on the Committee’s
determination, in its sole discretion, that the Corporation achieves a return on
equity (“ROE”) equal to at least ____ during the Performance Period (the
“Performance Goal”). The Committee shall calculate the Corporation’s ROE during
the Performance Period using the following methodology: (i) the Corporation’s
ROE during the Performance Period will equal the arithmetic average of the
annual ROEs earned by the Corporation for ____________, (ii) the Corporation’s
annual ROE will be calculated by dividing the Corporation’s adjusted net income
by the Corporation’s average shareholders’ equity excluding goodwill, with the
resulting ROE rounded to the nearest 0.05%. For this purpose, the Corporation’s
“adjusted net income” will be determined pursuant to the methodology described
in the ________________ with respect to EPS (including the adjustment provisions
relating to targets and results), and the Corporation’s “average shareholders’
equity excluding goodwill” means, for any given year, the sum of the total
shareholders’ equity of the Corporation less the goodwill balance on the
Corporation’s balance sheet as of the first day of such year and as of the end
of each year, divided by two. If the Committee determines that a merger,
consolidation, liquidation, issuance of rights or warrants to purchase
securities, recapitalization, reclassification, stock dividend, spin-off,
split-off, stock split, reverse stock split or other distribution with respect
to the shares of Common Stock, or any similar corporate transaction or event in
respect of the Common Stock, the manner in which the Corporation conducts its
business, changes in the law or regulations or regulatory structure, changes in
accounting practice, other unusual or nonrecurring items or occurrences, or
other events or circumstances, render the Performance Goal to be unsuitable, the
Committee may, in its sole discretion, and without the consent of the Grantee or
any other persons, modify the calculation of the Performance Goal, or the
related level of achievement, in whole or in part, as the Committee deems
equitable and appropriate to reflect such event; provided, however, that no such
action may result in the loss of the otherwise available exemption of the Award
under Section 162(m) of the Code. 


1



--------------------------------------------------------------------------------




(b)    If such employment terminates (i) as the result of Grantee’s death or
(ii) as the result of Grantee’s permanent and total disability within the
meaning of Code Section 22(e)(3), all Restricted Stock Units subject to this
Award, which units have not previously been forfeited, immediately shall become
fully vested, unless the Committee or its delegate, in its sole discretion,
determines that Grantee is in violation of any obligation identified in Section
3, in which case any Restricted Stock Units not previously vested shall be
forfeited.
(c)    100% of the Restricted Stock Units shall become vested, if, following the
occurrence of a Change in Control and before the second anniversary of such
occurrence, such employment is terminated involuntarily, and not for cause, by
the Corporation, or employing Subsidiary, as determined by the Committee or its
delegate in its sole discretion.
(d)    Unless the Grantee's right to receive payment of the Restricted Stock
Units constitutes a "deferral of compensation" within the meaning of Section
409A of the Code, in the event that at a time when vesting would otherwise occur
under Section 2(a) or 2(b) Grantee is on an employer-approved, personal leave of
absence, then, unless prohibited by law, vesting shall be postponed and shall
not occur unless and until Grantee returns to active service in accordance with
the terms of the approved personal leave of absence and before January 14 of the
calendar year immediately following the calendar year in which the leave
commenced. In the event Grantee does not return to active service from such
leave of absence prior to January 14 of the calendar year immediately following
the calendar year in which the leave commenced, any Restricted Stock Units
covered by this Award that were not vested as of the commencement of such leave
shall be immediately forfeited (as if Grantee terminated employment for purposes
of Section 4 hereof).
Section 3.     Restrictive Covenants. 


(a)  In consideration of the Award, Grantee agrees that during the period ending
on the _______ anniversary of the Date of Grant ("Restricted Period"), Grantee
shall not for any reason, directly or indirectly, without the prior written
consent of the Corporation or its delegate: (i) become employed, engaged or
involved with a competitor (defined below) of the Corporation or any Subsidiary
in a position that involves: providing services that relate to or are similar in
nature or purpose to the services performed by the Grantee for the Corporation
or any Subsidiary at any time during his or her previous _______ years of
employment with the Corporation or any Subsidiary; or, supervision, management,
direction or advice regarding such services; either as principal, agent,
manager, employee, partner, shareholder, director, officer or consultant (other
than as a less-than three percent (3%) equity owner of any corporation traded on
any national, international or regional stock exchange or in the
over-the-counter market); or (ii) induce or attempt to induce any customer,
client, supplier, employee, agent or independent contractor of the Corporation
or any of the Subsidiaries to reduce, terminate, restrict or otherwise alter (to
the Corporation’s detriment) its business relationship with the Corporation. 


(b)       The noncompetition obligations of clause (i) of the preceding sentence
shall be effective only with respect to a “competitor” of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities in the businesses of:  production, transmission, distribution, or
retail or wholesale marketing or selling of electricity; resale or arranging for
the purchase or for the resale, brokering, marketing, or trading of electricity
or derivatives thereof; energy management and the provision of energy solutions;
development and operation of power generation facilities, and sales and
marketing of electric power and natural gas, domestically and abroad; and any
other business in which the Corporation, including Subsidiaries, is engaged at
the termination of Grantee’s continuous employment by the Corporation, including
Subsidiaries; and within the following geographical areas: (i) any country in
the world (other than the United States) where the Corporation, including
Subsidiaries, has at least $25 million in capital deployed as of termination of
Grantee's continuous employment by Corporation, including through its
Subsidiaries; (ii) the states of Colorado, Florida, Georgia, Illinois, Indiana,
Kentucky, Michigan, Minnesota, Mississippi, New York, North Carolina, Ohio,
Pennsylvania, South Carolina, Tennessee, Texas, Vermont, Wisconsin and Wyoming
(iii) any other state in the United States where the Corporation including the
Subsidiaries, has at least $25 million in capital deployed as of the termination
of the Grantee’s employment with the Corporation or any Subsidiary. The
Corporation and Grantee intend the above restrictions on competition in
geographical areas to be entirely severable and independent, and any invalidity
or enforceability of this provision with respect to any one or more of such
restrictions, including geographical areas, shall not render this provision
unenforceable as applied to any one or more of the other restrictions, including
geographical areas. 


(c)        Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event the Grantee will give the Chief Legal Officer of the Corporation
prompt notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or, (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation's or any Subsidiary's current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs. The
obligations of this paragraph are in addition to, and do not replace, eliminate,
or reduce in any way, all other contractual, statutory, or common law
obligations Grantee may have to protect the Corporation’s confidential
information and trade secrets and to avoid defamation or business disparagement.


(d)       Notwithstanding any other provision of Section 3, the Grantee remains
free to report or otherwise communicate with the Nuclear Regulatory Commission,
United States Department of Labor, Securities and Exchange Commission, or any
other appropriate governmental agency concerning any nuclear safety, workplace
safety or any public safety concern, any potential violations or any other
matters within such agency’s regulatory responsibility without providing the
notice described in Section 3(c), and the Grantee remains free to participate in
any governmental proceeding or investigation without providing the notice
described in Section 3(c).


2



--------------------------------------------------------------------------------






(e)       If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.


(f)        Nothing in Section 3 shall be construed to prohibit Grantee from
being retained during the Restricted Period in a capacity as an attorney
licensed to practice law, or to restrict Grantee from providing advice and
counsel in such capacity, in any jurisdiction where such prohibition or
restriction is contrary to law.  Notwithstanding any provisions of this Award to
the contrary, Grantee may be entitled to immunity and protection from
retaliation under the Defend Trade Secrets Act of 2016 for disclosing a trade
secret under limited circumstances, as set forth in the Corporation’s
Innovations – Inventions, Patents and Intellectual Properties Policy.


(g)       Grantee’s agreement to the restrictions provided for in this Agreement
and the Corporation’s agreement to provide the Award are mutually dependent
consideration. Therefore, notwithstanding any other provision to the contrary in
this Agreement, if Grantee materially breaches any provision of this Section 3
or if the enforceability of any material restriction on Grantee provided for in
this Agreement is challenged and found unenforceable by a court of law then the
Corporation shall, at its election, have the right to (i) cancel the Award, (ii)
recover from Grantee any shares of Common Stock, Dividend Equivalents or other
cash paid under Award, or (iii) with respect to any shares of Common Stock paid
under the Award that have been disposed of, require the Grantee to repay to the
Corporation the fair market value of such shares of Common Stock on the date
such shares were sold, transferred, or otherwise disposed of by Grantee.   This
provision shall be construed as a return of consideration or ill-gotten gains
due to the failure of Grantee’s promises under the Agreement, and not as a
liquidated damages clause.  Nothing herein shall (i) reduce or eliminate the
Corporation’s right to assert that the restrictions provided for in this
agreement are fully enforceable as written, or as modified by a court pursuant
to Section 3, or (ii) eliminate, reduce, or compromise the application of
temporary or permanent injunctive relief as a fully appropriate and applicable
remedy to enforce the restrictions provided for in Section 3 (inclusive of its
subparts), in addition to recovery of damages or other remedies otherwise
allowed by law.


Section 4.    Forfeiture. Any unvested Restricted Stock Unit subject to this
Award shall be forfeited upon the termination of Grantee's continuous employment
by the Corporation, including Subsidiaries, prior to the Vesting Date, except to
the extent otherwise provided in Section 2. Any Dividend Equivalent subject to
this Award shall expire at the time the Restricted Stock Unit with respect to
which the Dividend Equivalent is in tandem (i) is vested and paid, or deferred,
or (ii) is forfeited.
Section 5.    Dividend Equivalent Payments.  Payments with respect to any
Dividend Equivalent subject to this Award shall be paid in cash to the Grantee
at the same time as the vested Restricted Stock Units as provided in Section 6.
The Dividend Equivalent payment amount shall equal the aggregate cash dividends
declared and paid with respect to one share of Common Stock for the period
beginning on the Date of Grant and ending on the date the vested Restricted
Stock Units are paid and before the Dividend Equivalent expires. However, should
the timing of a particular payment under Section 6 to the Grantee in shares of
Common Stock in conjunction with the timing of a particular cash dividend
declared and paid on Common Stock be such that the Grantee receives such shares
without the right to receive such dividend and the Grantee would not otherwise
be entitled to payment under the expiring Dividend Equivalent with respect to
such dividend, the Grantee, nevertheless, shall be entitled to such payment.
Dividend Equivalent payments shall be subject to withholding for taxes. Any
required income tax withholdings in respect of Dividend Equivalents attributable
to Restricted Stock Units shall be satisfied by reducing the cash payment in
respect of the required withholding amount, unless the Committee, or its
delegate, in its discretion, requires Grantee to satisfy such tax obligation by
other payment to the Corporation.    
Section 6.    Payment of Restricted Stock Units.  Payment of Restricted Stock
Units subject to this Award shall be made to the Grantee as soon as practicable
following the time such units become vested in accordance with Section 2 but in
no event later than 60 days following such vesting, except to the extent
deferred by Grantee in accordance with such procedures as the Committee, or its
delegate, may prescribe from time to time or except to the extent required to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code.
To the extent the Grantee's right to receive payment of the Restricted Stock
Units constitutes a "deferral of compensation" within the meaning of Section
409A of the Code, then notwithstanding the first sentence of this Section 6,
except in the event that the Grantee’s employment terminates as a result of
death, payment of vested Restricted Stock Units subject to this Award shall be
made to the Grantee within 60 days following the Vesting Date as provided in
Section 2(a). Payment (or deferrals, as applicable) shall be subject to
withholding for taxes. Payment shall be in the form of one (1) share of Common
Stock for each full Restricted Stock Unit and any fractional Restricted Stock
Unit shall be made in a cash amount equal in value to the shares of Common Stock
that would otherwise be paid, valued at Fair Market Value on the date the
respective Restricted Stock Units became vested, or if later, payable.
Notwithstanding the foregoing, the number of shares of Common Stock that would
otherwise be paid or deferred (valued at Fair Market Value on the date the
respective Restricted Stock Unit became vested, or if later, payable) shall be
reduced by the Committee, or its delegate, in its sole discretion, to fully
satisfy tax withholding requirements, unless the Committee, or its delegate, in
its discretion requires Grantee to satisfy such tax obligation by other payment
to the Corporation. In the event that payment, after any such reduction in the
number of shares of Common Stock to satisfy withholding for tax requirements,
would be less than ten (10) shares of Common Stock, then, if so determined by
the Committee, or its delegate, in its sole discretion, payment, instead of
being made in shares of Common Stock, shall be made in a cash amount equal in
value to the shares of Common Stock that would otherwise be paid, valued at Fair
Market Value on the date the respective Restricted Stock Units became vested, or
if later, payable.
Section 7.    No Employment Rights. Nothing in this Agreement or in the Plan
shall confer upon the Grantee the right to continued employment by the
Corporation or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Grantee at any time for
any reason.


3



--------------------------------------------------------------------------------




Section 8.    Nonalienation. The Restricted Stock Units and Dividend Equivalents
subject to this Award are not assignable or transferable by the Grantee. Upon
any attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose
of any such Restricted Stock Unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Restricted Stock Unit or Dividend Equivalent, or upon such
right or privilege, such Restricted Stock Unit or Dividend Equivalent or right
or privilege, shall immediately become null and void.
Section 9.    Determinations.  Determinations by the Committee, or its delegate,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.
Section 10.    Governing Law.  The validity and construction of this Agreement
shall be governed by the laws of the state of Delaware applicable to
transactions taking place entirely within that state.
Section 11.    Conflicts with Plan, Correction of Errors, Section 409A and
Grantee’s Consent.  In the event that any provision of this Agreement conflicts
in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling. In the event that, due to administrative error, this Agreement does
not accurately reflect a Restricted Stock Unit Award properly granted to Grantee
pursuant to the Plan, the Corporation, acting through its Executive Compensation
and Benefits Department, reserves the right to cancel any erroneous document
and, if appropriate, to replace the cancelled document with a corrected
document. It is the intention of the Corporation and the Grantee that this Award
not result in unfavorable tax consequences to Grantee under Code Section 409A.
Accordingly, Grantee consents to such amendment of this Agreement as the
Corporation may reasonably make in furtherance of such intention, and the
Corporation shall promptly provide, or make available to, Grantee a copy of any
such amendment.
To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code. This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by Section
409A of the Code). The Corporation and the Grantee agree to work together in
good faith in an effort to comply with Section 409A of the Code including, if
necessary, amending this Agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Corporation shall
not be required to assume any increased economic burden. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Grantee shall not be considered to have terminated employment with
Corporation for purposes of this Agreement and no payments shall be due to him
or her under this Agreement which are payable upon his or her termination of
employment until he or she would be considered to have incurred a “separation
from service” from the Corporation within the meaning of Section 409A of the
Code. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Grantee’s termination of
employment shall instead be paid within 60 days following the first business day
after the date that is six months following his or her termination of employment
(or upon his or her death or the regularly scheduled Vesting Date, if earlier).
In addition, for purposes of this Agreement, each amount to be paid or benefit
to be provided to the Grantee pursuant to this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code.
Section 12.    Compliance with Law.  The Corporation shall make reasonable
efforts to comply with all applicable federal and state securities laws
applicable to the Plan and this Award; provided, however, notwithstanding any
other provision of this Award, the Corporation shall not be obligated to deliver
any shares of Common Stock pursuant to this Award if the delivery thereof would
result in a violation of any such law.
Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
___________, ______, has signed a duplicate of this Agreement, in the space
provided below, and returned the signed duplicate to the Executive Compensation
and Benefits Department – Restricted Stock
Units____________________________________________________, which, if, and to the
extent, permitted by the Executive Compensation and Benefits Department, may be
accomplished by electronic means.


4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.


DUKE ENERGY CORPORATION
        


By: ____________________________
                        Its:


Acceptance of Performance-Based Retention Award


IN WITNESS OF Grantee's acceptance of this Award and Grantee's agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this _____ day of _____________________, _____.


    


____________________________
Grantee’s Signature


____________________________    
(print name)




5

